     Case 20-10846 Doc 842-7 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit G Page 1 of 3




                                               EXHIBIT G

       SUMMARY OF HOURS BILLED BY PROFESSIONALS AND PARAPROFESSIONALS
                    OCTOBER 1, 2020 THROUGH MARCH 31, 2021

                                                     YEAR OF              TOTAL
   NAME OF                            YEAR OF                   HOURLY                 TOTAL
                            TITLE                   PARTNER-              HOURS
 PROFESSIONAL                        ADMISSION                   RATE               COMPENSATION
                                                       SHIP               BILLED

                                      Member of
                          Founding
James I. Stang                       CA Bar since     1983      $700.00    111.30         $77,910.00
                          Partner
                                        1980

                                      Member of
Andrew W. Caine           Partner    CA Bar since   1989/2013   $700.00    174.80        $122,360.00
                                        1983

                                      Member of
                                     CA Bar since
                                        1991;
Linda F. Cantor           Partner                     1994      $700.00    132.90         $93,030.00
                                     Member of IL
                                      Bar since
                                        1988

                                      Member of
                                     NY Bar since
                                        1983;
Iain A. W. Nasatir        Partner                     1999      $700.00     11.40          $7,980.00
                                      Member of
                                     CA Bar since
                                        1990

                                      Member of
John A. Morris            Partner    NY Bar since     2008      $700.00      4.30          $3,010.00
                                        1991

                                      Member of
                                     CA Bar since
                                        1995;
Joshua M. Fried           Partner                     2006      $700.00     31.30         $21,910.00
                                      Member of
                                     NY Bar since
                                        1999

                                      Member of
Kenneth H. Brown          Partner    CA Bar since     2001      $700.00    198.00        $138,600.00
                                        1981




       DOCS_LA:336999.5 05067/002
      Case 20-10846 Doc 842-7 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit G Page 2 of 3




                                                        YEAR OF             TOTAL
    NAME OF                              YEAR OF                  HOURLY                 TOTAL
                             TITLE                     PARTNER-             HOURS
  PROFESSIONAL                          ADMISSION                  RATE               COMPENSATION
                                                          SHIP              BILLED

                                         Member of
Ilan D. Scharf             Partner      NY Bar since     2010     $700.00      0.20          $140.00
                                           2002

                                         Member of
William L. Ramseyer        Of Counsel   CA Bar since     N/A      $700.00     28.80        $20,160.00
                                           1980

                                         Member of
John W. Lucas              Partner      CA Bar since     2014     $700.00      1.40          $980.00
                                           2010

                                         Member of
                                        CA Bar since
                                            1999;
                                         Member of
                                        Washington
Gillian N. Brown           Of Counsel                    N/A      $700.00     99.00        $69,300.00
                                          D.C. Bar
                                         since 2008;
                                         Member of
                                        NY Bar since
                                            2010

                                         Member of
Cia H. Mackle              Of Counsel   FL Bar since     N/A      $700.00      2.30         $1,610.00
                                           2006

                                         Member of
Cia H. Mackle              Of Counsel   FL Bar since     N/A      $675.00      0.80          $540.00
                                           2006

                           Law
Leslie A. Forrester        Library          N/A          N/A      $450.00     15.50         $6,975.00
                           Director

Beth D. Dassa              Paralegal        N/A          N/A      $460.00     24.80        $11,408.00

Beth D. Dassa              Paralegal        N/A          N/A      $425.00      6.50         $2,762.50

Patricia J. Jeffries       Paralegal        N/A          N/A      $460.00      2.00          $920.00

La Asia S. Canty           Paralegal        N/A          N/A      $425.00      0.30          $127.50

Nancy P.F. Lockwood        Paralegal        N/A          N/A      $460.00     16.30         $7,498.00

Nancy P.F. Lockwood        Paralegal        N/A          N/A      $425.00     38.10        $16,192.50



        DOCS_LA:336999.5 05067/002
        Case 20-10846 Doc 842-7 Filed 04/29/21 Entered 04/29/21 19:57:57 Exhibit G Page 3 of 3




                                                                 YEAR OF                          TOTAL
   NAME OF                                    YEAR OF                              HOURLY                           TOTAL
                               TITLE                            PARTNER-                          HOURS
 PROFESSIONAL                                ADMISSION                              RATE                         COMPENSATION
                                                                   SHIP                           BILLED

Ben C. Downing               Paralegal            N/A                N/A            $395.00             4.10                 $1,619.50

                            Legal
Diane H. Hinojosa                                 N/A                N/A            $395.00            12.30                 $4,858.50
                            Assistant

                            Legal
Sophia L. Lee                                     N/A                N/A            $395.00            81.20                $32,074.00
                            Assistant

                            Legal
Virginia L. Downing                               N/A                N/A            $150.00             6.60                   $990.00
                            Assistant

Total                                                                                              1,004.20               $642,955.509




         9
          PSZJ’s fees originally totaled $945,280.00 After reductions of standard rates in the amount of $296,359.50 due to
         an attorney rate cap of $700/per hour, and additional write-offs totaling $5,965.00, the total amount of fees requested
         during the Application Period is $642,955.50.


         DOCS_LA:336999.5 05067/002
